DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 03/17/2021. Claims 1-3, 6-8, 10-11, and 13-14 have been amended. No claims have been cancelled or newly added. Accordingly, claims 1-14 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi Ltd JP 07-308004 provided in IDS submitted on 06/11/2018. The applicant has provided an English translation upon which the examiner is relying (hence Hitachi).
In re claims 1 and 13, Hitachi discloses an electric vehicle control device, particularly an electric vehicle control device that drives a train by using a plurality of electric vehicle drive electric motors (Paragraph 0001) and teaches the following:
A railcar control device configured to control a plurality of traction motors included in a train set (Paragraphs 0001 and 0006), the railcar control device comprising a processor programmed to include: a control command input portion to which a control command is input (Fig.1, #11 and Paragraph 0006); and a torque command determining portion configured to determine torque commands with respect to the plurality of traction motors such that when a required torque based on the input control command is less than a maximum value, a torque of a specific traction motor among the plurality of traction motors is made lower than a torque of a different traction motor other than the specific traction motor of the plurality of traction motors (Paragraphs 0006-0008, and claim 4), and as the required torque increases within a range less than the maximum value, control the torque command for the specific traction motor of the plurality of traction motors at a restriction value that is a value larger than zero and less than the maximum value (Paragraph 0007, “if necessary torque enlarges from T1, an electric motor will carry out necessity of the two sets, and the output value of each electric motor will turn into 50% of maximum output values at the time of necessary torque T1)
In re claim 2, Hitachi teaches the following:
the input control command is a powering command (Acceleration command Paragraph 0006); and when the required torque based on the 
In re claim 3, Hitachi teaches the following:
the input control command is a powering command (Acceleration command Paragraph 0006); and as the required torque based on the powering command increases within the range less than the maximum value, the torque command determining portion increases the torque of the different traction motor to a maximum value and controls the torque of the specific traction motor at a predetermined restriction value (The stopped motors have an output of 0 that read on a predetermined restriction value while the operating motors are running at maximum torque (Paragraph 0008))
In re claim 4, Hitachi teaches the following:
wherein as the required torque based on the powering command increases after the torque of the different traction motor reaches the maximum value, the torque command determining portion increases the torque of the specific traction motor from the restriction value to a maximum value (Paragraph 0008, driving the stopped motor as total torque increases)
In re claim 6, Hitachi teaches the following:
the train set includes at least one specific car; and the specific traction motor drives the specific car (Fig.1 and Paragraph 0006)
In re claim 12, Hitachi teaches the following:
A train set comprising the railcar control device according to claim 1 (Fig.1 and Paragraph 0006)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Hiroshi JP 2014-236547 A provided in IDS submitted on 06/11/2018 on which the applicant is relying (hence Hiroshi).
In re claim 5, Hitachi teaches the claimed invention as recited above with respect to claim 1 but doesn’t explicitly teach the following:
the input control command is a braking command; and the torque command determining portion outputs braking torque commands, by which regenerative brake is performed, to the plurality of traction motors
Nevertheless, Hiroshi discloses a railroad road vehicles comprising a plurality drive units and an output arithmetic device that calculates a torque output of each of the plurality of drive units to operate on the basis of the data on the number and arrangement of the drive units and the data on the efficiency of the drive units and transmits a torque command to each of the corresponding drive units on the basis of the calculation result (Abstract) and teaches the following:
the input control command is a braking command; and the torque command determining portion outputs braking torque commands, by which regenerative brake is performed, to the plurality of traction motors (Paragraph 0051)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Hitachi reference to perform the distribution of the braking force at the time of performing regenerative braking, as taught by Hiroshi, in order to attain energy saving operation as well as optimal torque distribution to each of the driving units of a train (Hiroshi, Paragraphs 0050-0051).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Inarida US 2005/0000386 A1 (hence Inarida).
In re claim 8, Hitachi teaches the claimed invention as recited above with respect to claim 1 but doesn’t explicitly teach the following:
the train set includes a plurality of motor cars; at least one specific car among the plurality of motor cars includes a noise generating device; and the specific traction motor drives the at least one specific car
Nevertheless, Inarida discloses a railway car drive system for accelerating and decelerating a train (Abstract and Paragraph 0001) and teaches the following:
the train set includes a plurality of motor cars; at least one specific car among the plurality of motor cars includes a noise generating device; and the specific traction motor drives the specific car (Paragraphs 0002-0003)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Hitachi reference to dispose the power generation means in a concentrated manner to the first railway car, and obtains the driving power at the second railway cars on which passengers board, as taught by Inarida, in order to free the passengers from unpleasant noise and vibration that the power generation means creates, and to provide a pleasant cabin environment for the passengers (Inarida, Paragraph 0003).
In re claim 9, Inarida teaches the following:
the noise generating device includes at least one of an air compressor, a main traction converter, a main controller, and a pantograph (Fig.4, #20)

Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Inarida et al US 2013/0313059 A1 (hence Inarida’059).
In re claims 10-11 and 14, Hitachi discloses the claimed invention as recited above with respect to claims 1 and 14 but doesn’t explicitly recite a plurality of internal 
Nevertheless, Inarida’059 discloses a driving device of an electric motor, and particularly, to a driving device for railroad-vehicle that obtains power from a plurality of different power sources (Paragraph 0001) and teaches a plurality of internal combustion engines in the train set and the output of the internal combustion engines as fuel injection quantities (Paragraph 0026, “a power generation unit 6 that includes an engine and a power generator connected to the engine and that supplies a three-phase AC power supply”, and Fig.7 and Paragraph 0056)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Hitachi reference to include the power generation unit constituted by an engine and a power generator as a power source for the plurality of the motors, as taught by Inarida’059, in order to provide a configuration capable of providing power to a train from different sources based on the travelling route (Inarida’059, Paragraph 0006).

Allowable Subject Matter
Claim 7 is allowed.

Response to Arguments
Applicant's arguments filed on 03/17/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1-4, 6, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi and that Hitachi fails to disclose “as the required torque increases within a range less than the maximum value, control the torque command for the specific traction motor of the plurality of traction motors at a restriction value that is a value larger than zero and less than the maximum value”, the examiner respectfully disagrees with that statement. Hitachi, Paragraph 0007, discloses “if necessary torque enlarges from T1, an electric motor will carry out necessity of the two sets, and the output value of each electric motor will turn into 50% of maximum output values at the time of necessary torque T1”. Accordingly, Hitachi reads on the amended limitation.
With respect to the rejection of claims 5, 8-9, 10-11, and 14 under 35 U.S.C. 103, the applicant has not provided any arguments beyond what was presented above, therefore rejection of said claims are maintained based on the rational provided supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669